Citation Nr: 1613714	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to January 1960 and from March 1960 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU and has contended that service connected hearing loss and tinnitus cause him to be unemployable.  It is not clear from the evidence whether the functional limitations resulting from his bilateral hearing loss and tinnitus are so severe as to prevent him from obtaining and maintaining substantially gainful employment.  

The Veteran has not been provided an examination to determine whether his service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Friscia v. Brown, 7 Vet. App. 294 (1994); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion... is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  As such, a remand is required to obtain an opinion that describes the functional limitations caused by the Veteran's service-connected bilateral hearing loss and tinnitus.

The Veteran does not currently meet the percentage thresholds for a TDIU.  It is VA policy is to grant a TDIU in all cases where the service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board, however, is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, if the Veteran does not meet the requirements for TDIU under 38 C.F.R. § 4.16(a), and given the evidence of unemployability provided by the Veteran's contentions, the matter should be referred to the Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

Additionally, there appear to be VA treatment records identified by the RO that have not been associated with the electronic claims file.  Efforts must be made to ensure all available VA treatment records are associated with the Veteran's claims file pursuant to VA's duty to assist. See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Associate all available records of VA treatment with the electronic claims file.  If there are no outstanding VA treatment records, this must be documented in the claims file.

2.  Obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected bilateral hearing loss, tinnitus and hypertension.  If the VA examiner determines that an examination is necessary, schedule the examination.  The examiner should comment on the effect of these disabilities on the Veteran's ability to perform the types of work for which he is otherwise qualified.  The examiner should provide reasons for any opinions.  

If the examiner is unable to provide the needed opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Then, if the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), refer that issue to the Director of VA's Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

